UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-00524 The Dreyfus/Laurel Funds Trust (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 5/31 Date of reporting period: 8/31/13 The following Form N-Q relates only to Dreyfus Equity Income Fund and Dreyfus Emerging Markets Debt Local Currency Fund and does not affect the other series of the Registrant, which have different fiscal year ends and, therefore, different Form N-Q reporting requirements. A separate Form N-Q will be filed for those series, as appropriate. FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Emerging Markets Debt Local Currency Fund August 31, 2013 (Unaudited) Coupon Maturity Principal Bonds and Notes88.5% Rate (%) Date Amount ($) a Value ($) Foreign/Governmental AHML Finance, Unscd. Notes RUB 7.75 2/13/18 332,200,000 b 9,964,257 AHML Finance, Unscd. Notes RUB 7.75 2/13/18 2,283,500,000 68,493,017 Brazil Notas do Tesouro Nacional Notes, Ser. B BRL 6.00 8/15/50 17,600,000 c 17,610,054 Brazil Notas do Tesouro Nacional, Notes, Ser. B BRL 6.00 8/15/22 148,980,000 c 148,326,372 Brazil Notas do Tesouro Nacional, Notes, Ser. B BRL 6.00 5/15/45 2,750,000 c 2,808,035 Brazil Notas do Tesouro Nacional Notes, Ser. F BRL 10.00 1/1/23 26,720,000 10,209,337 Colombian Government, Sr. Unscd. Bonds COP 4.38 3/21/23 38,613,000,000 17,880,976 Colombian Government, Bonds, Ser. B COP 6.00 4/28/28 90,566,500,000 39,423,594 Colombian Government, Bonds, Ser. B COP 7.00 5/4/22 157,866,600,000 80,079,983 Colombian Government, Sr. Unscd. Bonds COP 9.85 6/28/27 66,202,000,000 44,250,659 Eskom Holdings, Sr. Scd. Bonds ZAR 0.00 12/31/18 373,600,000 d 22,139,111 Hungarian Government, Bonds, Ser. 23/A HUF 6.00 11/24/23 23,301,620,000 98,185,363 Hungarian Government, Bonds, Ser. 19/A HUF 6.50 6/24/19 7,541,440,000 33,881,168 Hungarian Government, Bonds, Ser. 22/A HUF 7.00 6/24/22 3,410,220,000 15,408,831 Hungarian Government, Bonds, Ser. 20/A HUF 7.50 11/12/20 6,072,330,000 28,464,175 Malaysian Government, Sr. Unscd. Bonds, Ser. 0312 MYR 3.20 10/15/15 25,800,000 7,851,557 Malaysian Government, Sr. Unscd. Bonds, Ser. 0213 MYR 3.26 3/1/18 22,225,000 6,644,590 Malaysian Government, Sr. Unscd. Bonds, Ser. 0512 MYR 3.31 10/31/17 47,000,000 14,125,484 Malaysian Government, Sr. Unscd. Bonds, Ser. 0112 MYR 3.42 8/15/22 88,910,000 25,691,045 Malaysian Government, Sr. Unscd. Bonds, Ser. 0211 MYR 3.43 8/15/14 491,375,000 150,102,777 Malaysian Government, Sr. Unscd. Bonds, Ser. 0110 MYR 3.84 8/12/15 96,170,000 29,627,738 Malaysian Government, Sr. Unscd. Bonds, Ser. 0212 MYR 3.89 3/15/27 40,000,000 11,624,166 Malaysian Government, Sr. Unscd. Bonds, Ser. 1/06 MYR 4.26 9/15/16 320,760,000 99,893,340 Malaysian Government, Sr. Unscd. Bonds, Ser. 2/04 MYR 5.09 4/30/14 172,170,000 53,096,919 Mexican Government, Bonds, Ser. S MXN 4.00 11/15/40 51,547,000 20,218,236 Mexican Government, Bonds, Ser. M MXN 6.50 6/10/21 542,835,000 41,744,503 Mexican Government, Bonds, Ser. M MXN 7.75 5/29/31 451,945,000 35,876,978 Mexican Government, Bonds, Ser. M 30 MXN 8.50 11/18/38 348,675,000 29,317,980 Mexican Government, Bonds, Ser. M 30 MXN 10.00 11/20/36 532,990,000 51,356,684 Nigerian Government, Treasury Bills, Ser. 364d NGN 0.00 10/10/13 598,800,000 d 3,619,047 Nigerian Government, Treasury Bills, Ser. 364d NGN 0.00 10/24/13 1,196,000,000 d 7,195,622 Nigerian Government, Treasury Bills, Ser. 364d NGN 0.00 11/7/13 1,196,000,000 d 7,158,501 Nigerian Government, Treasury Bills, Ser. 364D NGN 0.00 11/21/13 1,000,000,000 d 5,960,820 Nigerian Government, Treasury Bills, Ser. 364d NGN 0.00 12/5/13 2,196,100,000 d 13,037,722 Nigerian Government, Treasury Bills, Ser. OMO NGN 0.00 12/12/13 2,499,700,000 d 14,820,688 Nigerian Government, Treasury Bills, Ser. 364 NGN 0.00 12/19/13 600,000,000 d 3,547,805 Nigerian Government, Treasury Bills, Ser. OMO NGN 0.00 1/2/14 448,600,000 d 2,635,274 Nigerian Government, Treasury Bills, Ser. OMO NGN 0.00 1/16/14 598,100,000 d 3,495,306 Nigerian Government, Treasury Bills, Ser. 364 NGN 0.00 2/6/14 5,045,128,000 d 29,307,144 Nigerian Government, Treasury Bills, Ser. omo NGN 0.00 2/13/14 2,000,000,000 d 11,599,388 Nigerian Government, Treasury Bills NGN 0.00 2/20/14 500,000,000 d 2,891,307 Nigerian Government, Treasury Bills NGN 0.00 8/7/14 4,369,007,000 d 23,793,770 Nigerian Government, Bonds, Ser. 5YR NGN 4.00 4/23/15 7,050,000,000 37,517,998 Nigerian Government, Bonds, Ser. 5YR NGN 15.10 4/27/17 6,355,560,000 40,853,003 Nigerian Government, Bonds, Ser. 7 NGN 16.00 6/29/19 7,825,155,000 52,709,018 Nigerian Government, Bonds, Ser. 10YR NGN 16.39 1/27/22 10,550,405,000 73,868,982 Peruvian Government, Bonds PEN 5.20 9/12/23 116,865,000 39,254,825 Peruvian Government, Bonds PEN 6.85 2/12/42 32,345,000 11,167,488 Peruvian Government, Gtd. Bonds PEN 6.90 8/12/37 147,120,000 51,481,525 Peruvian Government, Gtd. Bonds PEN 6.95 8/12/31 233,300,000 83,088,520 Peruvian Government, Bonds PEN 7.84 8/12/20 55,425,000 22,186,969 Peruvian Government, Bonds PEN 8.20 8/12/26 218,575,000 92,817,730 Petroleos Mexicanos, Gtd. Notes MXN 7.65 11/24/21 118,000,000 9,277,674 Petroleos Mexicanos, Gtd. Notes MXN 7.65 11/24/21 875,700,000 b 68,851,347 Philippine Government, Sr. Unscd. Notes PHP 4.95 1/15/21 3,563,000,000 84,880,886 Philippine Government, Sr. Unscd. Bonds PHP 6.25 1/14/36 538,000,000 13,118,274 Polish Government, Bonds, Ser. 1023 PLN 4.00 10/25/23 61,800,000 18,472,254 Polish Government, Bonds, Ser. 0416 PLN 5.00 4/25/16 152,500,000 49,273,913 Polish Government, Bonds, Ser. 1017 PLN 5.25 10/25/17 79,000,000 25,895,491 Polish Government, Bonds, Ser. 1020 PLN 5.25 10/25/20 63,565,000 20,951,896 Polish Government, Bonds, Ser. 0922 PLN 5.75 9/23/22 112,270,000 38,145,331 Polish Government, Bonds, Ser. 1015 PLN 6.25 10/24/15 70,220,000 23,080,123 Romanian Government, Bonds, Ser. 5Y RON 5.90 7/26/17 175,080,000 54,598,815 RusHydro, Sr. Unscd. Notes RUB 7.88 10/28/15 1,098,900,000 32,673,817 Russian Agricultural Bank, Sr. Unscd. Notes RUB 7.88 2/7/18 938,300,000 27,160,686 Russian Agricultural Bank, Sr. Unscd. Notes RUB 8.63 2/17/17 1,697,700,000 51,113,001 Russian Agricultural Bank, Sr. Unscd. Notes RUB 8.70 3/17/16 1,571,400,000 47,659,164 Russian Government, Bonds, Ser. 6212 RUB 7.05 1/19/28 602,575,000 16,741,457 Russian Government, Bonds, Ser. 6208 RUB 7.50 2/27/19 965,500,000 29,662,036 Russian Government, Bonds, Ser. 6205 RUB 7.60 4/14/21 1,381,075,000 42,305,064 Russian Government, Bonds, Ser. 6209 RUB 7.60 7/20/22 948,500,000 28,770,005 Russian Government, Bonds, Ser. 6207 RUB 8.15 2/3/27 2,039,610,000 62,691,364 South African Government, Sr. Unscd. Bonds, Ser. R212 ZAR 2.75 1/31/22 126,250,000 e 15,570,823 South African Government, Sr. Unscd. Bonds, Ser. R209 ZAR 6.25 3/31/36 441,045,000 31,084,417 South African Government, Bonds, Ser. R214 ZAR 6.50 2/28/41 250,000,000 17,641,881 South African Government, Sr. Unscd. Bonds, Ser. R208 ZAR 6.75 3/31/21 48,850,000 4,435,883 South African Government, Bonds, Ser. R213 ZAR 7.00 2/28/31 743,685,000 59,897,908 South African Government, Bonds, Ser. R207 ZAR 7.25 1/15/20 473,455,000 44,720,695 South African Government, Bonds, Ser. 2023 ZAR 7.75 2/28/23 64,260,000 6,064,965 South African Government, Bonds, Ser. R204 ZAR 8.00 12/21/18 392,435,000 38,915,666 South African Government, Bonds, Ser. R203 ZAR 8.25 9/15/17 758,660,000 76,133,116 South African Government, Bonds, Ser. R201 ZAR 8.75 12/21/14 450,000 45,525 South African Government, Bonds, Ser. 2048 ZAR 8.75 2/28/48 142,800,000 12,956,515 South African Government, Bonds, Ser. R186 ZAR 10.50 12/21/26 758,270,000 85,763,313 Thai Government, Sr. Unscd. Bonds THB 3.63 5/22/15 1,230,000,000 38,693,912 Turkish Government, Bonds TRY 4.00 4/29/15 98,835,000 f 60,897,094 Turkish Government, Bonds TRY 8.00 1/29/14 125,500,000 61,464,991 Turkish Government, Bonds TRY 8.00 6/4/14 175,255,000 85,489,196 Turkish Government, Bonds TRY 9.00 1/27/16 81,540,000 39,435,164 Turkish Government, Bonds, Ser. 2YR TRY 10.00 12/4/13 205,000,000 101,406,499 Turkish Government, Bonds TRY 10.00 6/17/15 57,500,000 28,400,981 Turkish Government, Bonds TRY 11.00 8/6/14 113,660,000 56,641,844 Uruguayan Government, Sr. Unscd. Bonds UYU 5.00 9/14/18 15,839,500 1,255,326 Total Bonds and Notes (cost $3,849,883,418) Short-Term Investments.3% U.S. Treasury Bills; 0.05%, 1/2/14 (cost $11,970,088) 11,972,000 g Other Investment5.3% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $207,121,388) 207,121,388 h Total Investments (cost $4,068,974,894) % Cash and Receivables (Net) % Net Assets % a Principal amount stated in U.S. Dollars unless otherwise noted. BRLBrazilian Real COPColombian Peso HUFHungarian Forint MXNMexican New Peso MYRMalaysian Ringgit NGN Nigerian Naira PENPeruvian New Sol PHPPhilippine Peso PLNPolish Zloty RONRomanian Leu RUBRussian Ruble THBThai Baht TRYTurkish Lira UYUUruguayan New Peso ZARSouth African Rand b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At August 31, 2013, these securities were valued at $78,815,604 or 2.0% of net assets. c Principal amount for accrual purposes is periodically adjusted based on changes in the Brazilian Consumer Price Index. d Security issued with a zero coupon. Income is recognized through the accretion of discount. e Principal amount for accrual purposes is periodically adjusted based on changes in the South African Consumer Price Index. f Principal amount for accrual purposes is periodically adjusted based on changes in the Turkish Consumer Price Index. g Held by a broker as collateral for open forward foreign currency exchange contracts. h Investment in affiliated money market mutual fund. At August 31, 2013, net unrealized depreciation on investments was $389,338,819 of which $8,498,575 related to appreciated investment securities and $397,837,394 related to depreciated investment securities. At August 31, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Turkey 11.1 Russia 10.7 South Africa 10.6 Malaysia 10.2 Nigeria 8.5 Peru 7.7 Mexico 6.6 Short-Term/Money Market Investments 5.6 Brazil 4.6 Colombia 4.6 Hungary 4.5 Poland 4.5 Philippines 2.5 Romania 1.4 Thailand 1.0 Uruguay 0 † Based on net assets. STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS August 31, 2013 (Unaudited) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Brazilian Real, Expiring: 9/4/2013 a 46,400,000 18,915,614 19,424,211 508,597 10/2/2013 b 46,200,000 19,606,430 19,214,533 (391,897 ) Chilean Peso, Expiring: 9/13/2013 c 11,143,685,000 22,014,226 21,778,473 (235,753 ) 9/13/2013 d 5,000,000,000 9,910,803 9,771,666 (139,137 ) 9/27/2013 c 7,559,675,000 14,721,860 14,743,956 22,096 Euro, Expiring: 9/27/2013 c 8,840,000 11,811,654 11,684,399 (127,255 ) 9/27/2013 d 45,125,000 60,264,438 59,644,629 (619,809 ) Hungarian Forint, Expiring: 9/27/2013 a 6,097,440,000 27,330,524 26,687,530 (642,994 ) 9/27/2013 e 18,892,675,000 84,235,125 82,690,247 (1,544,878 ) 9/27/2013 f 12,533,630,000 55,841,524 54,857,714 (983,810 ) Mexican New Peso, Expiring: 9/27/2013 a 1,545,875,000 118,697,068 115,404,209 (3,292,859 ) 9/27/2013 e 795,490,000 60,628,625 59,385,716 (1,242,909 ) Nigerian Naira, Expiring: 10/11/2013 g 2,900,000,000 17,742,429 17,475,041 (267,388 ) 10/23/2013 h 3,246,300,000 19,758,369 19,475,215 (283,154 ) Polish Zloty, Expiring: 9/27/2013 a 299,940,000 94,956,786 92,643,569 (2,313,217 ) 9/27/2013 c 62,145,000 19,321,171 19,194,954 (126,217 ) 9/27/2013 d 187,050,000 58,892,982 57,774,820 (1,118,162 ) 9/27/2013 e 84,965,000 26,765,266 26,243,452 (521,814 ) 9/27/2013 h 56,730,000 17,798,373 17,522,403 (275,970 ) 9/27/2013 i 170,955,000 53,616,653 52,803,499 (813,154 ) Russian Ruble, Expiring: 9/12/2013 e 1,502,000,000 44,725,276 44,943,873 218,597 9/27/2013 d 819,420,000 24,566,631 24,456,748 (109,883 ) 9/27/2013 e 382,000,000 11,449,981 11,401,330 (48,651 ) Sales: Proceeds ($) Brazilian Real, Expiring: 9/4/2013 b 46,400,000 20,041,443 19,424,210 617,233 10/2/2013 a 51,260,000 21,639,467 21,318,982 320,485 Chilean Peso, Expiring 9/13/2013 b 16,644,600,000 31,810,976 32,529,094 (718,118 ) Colombian Peso, Expiring 9/27/2013 h 110,193,575,000 57,487,641 56,860,368 627,273 Czech Koruna, Expiring: 9/27/2013 c 376,215,000 19,519,402 19,319,714 199,688 9/27/2013 d 1,034,800,000 53,857,964 53,139,935 718,029 Malaysian Ringgit, Expiring: 9/27/2013 c 32,950,000 10,009,113 10,013,385 (4,272 ) 9/27/2013 h 65,240,000 19,698,853 19,826,198 (127,345 ) Peruvian New Sol, Expiring 9/27/2013 c 103,850,000 36,696,113 36,768,724 (72,611 ) Philippine Peso, Expiring 9/27/2013 i 651,960,000 14,740,222 14,616,341 123,881 Russian Ruble, Expiring 9/27/2013 c 850,795,000 25,609,220 25,393,179 216,041 Thai Baht, Expiring 9/27/2013 c 617,295,000 19,108,342 19,145,775 (37,433 ) 9/27/2013 e 2,598,115,000 80,955,816 80,582,097 373,719 Turkish Lira, Expiring: 9/27/2013 b 13,745,000 6,845,692 6,706,579 139,113 9/27/2013 e 62,940,000 31,352,428 30,710,229 642,199 9/27/2013 i 147,330,000 73,633,437 71,886,527 1,746,910 9/27/2013 j 78,020,000 38,871,423 38,068,193 803,230 South African Rand, Expiring 9/27/2013 e 403,360,000 39,102,827 39,065,472 37,355 Gross Unrealized Appreciation Gross Unrealized Depreciation ) Counterparties: a Goldman Sachs International b Morgan Stanley Capital Services c Barclays Bank d Deutsche Bank e JPMorgan Chase Bank f Royal Bank of Scotland g Standard Chartered Bank h Citigroup i Credit Suisse j UBS The following is a summary of the inputs used as of August 31, 2013 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Foreign Government - 3,460,543,693 - Mutual Funds 207,121,388 - - U.S. Treasury - 11,970,994 - Other Financial Instruments: Forward Foreign Currency Exchange Contracts+ - 7,314,446 - Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts+ - (16,058,690) - + Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in debt securities excluding short-term investments (other than U.S. Treasury Bills) are valued each business day by an independent pricing service (the “Service”) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board of Trustees. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended August 31, 2013 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Equity Income Fund August 31, 2013 (Unaudited) Common Stocks99.4% Shares Value ($) Automobiles & Components.3% Thor Industries 8,450 Banks2.5% Bank of Hawaii 3,300 169,950 Commerce Bancshares 4,300 185,717 New York Community Bancorp 113,200 1,658,380 People's United Financial 18,760 266,767 Wells Fargo & Co. 35,300 1,450,124 Capital Goods5.6% General Dynamics 2,960 246,420 General Electric 212,100 4,907,994 Lockheed Martin 1,910 233,822 Northrop Grumman 25,200 2,325,204 Raytheon 11,620 876,264 Commercial & Professional Services6.4% Pitney Bowes 262,815 4,289,141 R.R. Donnelley & Sons 329,400 5,494,392 Consumer Durables & Apparel1.5% Garmin 26,500 1,080,405 Hasbro 8,210 374,212 Leggett & Platt 6,200 179,304 Mattel 14,420 584,010 Consumer Services3.0% H&R Block 121,390 3,387,995 Marriott International, Cl. A 5,200 207,948 Starwood Hotels & Resorts Worldwide 11,550 a 738,507 Wynn Resorts 1,100 155,144 Diversified Financials5.4% American Express 7,470 537,168 Ares Capital 178,600 3,139,788 JPMorgan Chase & Co. 46,255 2,337,265 McGraw-Hill Financial 5,490 320,451 SLM 75,700 1,816,043 Energy7.7% Chevron 22,210 2,674,750 ConocoPhillips 40,015 2,652,994 Exxon Mobil 56,010 4,881,832 Phillips 66 5,500 314,050 RPC 22,500 321,300 Schlumberger 7,850 635,379 Valero Energy 7,900 280,687 Food & Staples Retailing5.3% CVS Caremark 33,370 1,937,128 Wal-Mart Stores 67,890 4,954,612 Walgreen 25,540 1,227,708 Food, Beverage & Tobacco6.1% Altria Group 156,220 5,292,734 Campbell Soup 6,800 293,624 ConAgra Foods 12,330 417,001 Dr. Pepper Snapple Group 6,010 269,008 Philip Morris International 36,390 3,036,382 Health Care Equipment & Services1.5% Abbott Laboratories 21,680 722,594 Humana 2,120 195,210 Medtronic 17,550 908,212 St. Jude Medical 10,100 509,141 Household & Personal Products.6% Procter & Gamble 11,250 Insurance2.1% Aflac 15,100 872,629 Cincinnati Financial 3,600 164,448 MetLife 27,850 1,286,391 Old Republic International 37,000 525,400 Prudential Financial 3,805 284,918 Materials3.0% Freeport-McMoRan Copper & Gold 14,540 439,399 Southern Copper 147,856 4,066,040 Media1.3% Gannett 36,250 873,262 Regal Entertainment Group, Cl. A 48,300 864,087 Viacom, Cl. B 2,990 237,884 Pharmaceuticals, Biotech & Life Sciences11.0% AbbVie 6,230 265,460 Bristol-Myers Squibb 107,960 4,500,852 Eli Lilly & Co. 79,570 4,089,898 Johnson & Johnson 8,500 734,485 Merck & Co. 40,710 1,925,176 Pfizer 184,907 5,216,226 Real Estate5.1% Annaly Capital Management 393,360 a 4,590,511 CBL & Associates Properties 27,850 a 534,720 Chimera Investment 52,700 a 154,938 CommonWealth 12,210 a 299,755 Hatteras Financial 28,550 a 522,465 HCP 4,200 a 171,066 Hospitality Properties Trust 18,640 a 503,653 MFA Financial 131,600 a 947,520 Retailing2.5% American Eagle Outfitters 15,850 229,350 Dick's Sporting Goods 20,600 956,046 Foot Locker 11,350 365,470 Genuine Parts 3,070 236,421 Home Depot 25,140 1,872,679 The TJX Companies 3,600 189,792 Semiconductors & Semiconductor Equipment3.5% Intel 188,045 4,133,229 Maxim Integrated Products 20,905 582,100 Texas Instruments 16,300 622,660 Software & Services6.7% Activision Blizzard 21,700 354,144 CA 80,000 2,340,000 International Business Machines 4,640 845,733 Microsoft 167,585 5,597,339 Oracle 30,540 973,004 Technology Hardware & Equipment4.0% Apple 4,510 2,196,596 Cisco Systems 23,300 543,123 Seagate Technology 89,100 3,414,312 Telecommunication Services5.8% AT&T 131,460 4,447,292 Verizon Communications 77,970 3,694,219 Windstream 91,750 740,423 Transportation1.8% Union Pacific 1,200 184,248 United Parcel Service, Cl. B 29,420 2,517,764 Utilities6.7% Ameren 29,110 984,209 American Electric Power 108,910 4,661,348 CenturyLink 11,900 394,128 Consolidated Edison 5,540 311,514 Duke Energy 1,900 124,640 Edison International 6,300 289,107 Pepco Holdings 19,290 365,353 Pinnacle West Capital 20,850 1,131,530 Public Service Enterprise Group 9,160 296,967 Southern 12,350 514,007 Wisconsin Energy 26,050 1,069,092 Total Common Stocks (cost $139,503,804) Other Investment1.3% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $2,029,522) 2,029,522 b Total Investments (cost $141,533,326) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Investment in real estate investment trust. b Investment in affiliated money market mutual fund. At August 31, 2013, net unrealized appreciated on investments was $11,541,134 of which $14,742,188 related to appreciated investment securities and $3,201,054 related to depreciated investment securities. At August 31, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Pharmaceuticals, Biotech & Life Sciences 11.0 Energy 7.7 Software & Services 6.7 Utilities 6.7 Commercial & Professional Services 6.4 Food, Beverage & Tobacco 6.1 Telecommunication Services 5.8 Capital Goods 5.6 Diversified Financials 5.4 Food & Staples Retailing 5.3 Real Estate 5.1 Technology Hardware & Equipment 4.0 Semiconductors & Semiconductor Equipment 3.5 Consumer Services 3.0 Materials 3.0 Banks 2.5 Retailing 2.5 Insurance 2.1 Transportation 1.8 Consumer Durables & Apparel 1.5 Health Care Equipment & Services 1.5 Media 1.3 Money Market Investment 1.3 Household & Personal Products .6 Automobiles & Components .3 † Based on net assets. The following is a summary of the inputs used as of August 31, 2013 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 151,044,938 - - Mutual Funds 2,029,522 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. The Dreyfus/Laurel Funds Trust By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: October 22, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: October 22, 2013 By: /s/ James Windels James Windels Treasurer Date: October 22, 2013 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
